Mayo, J.
That clause of Art. 240 C. P., giving the creditor the right to an attachment when the debtor has mortgaged,'assigned or disposed of. or is about to assign or dispose of his property, rights and credits, with intent to defraud his creditors, or to give an unfair preference to some of them, would seem to imply the right to inquire into questions of fraud arising under the attachment.
2. Where a father gives a bill of sale to the son of certain stock which remain on the plantation of the vendor, who is notoriously insolvent, and the son, in payment of the price, executes a noté payable one day after date, which is not shown to have been paid, and the stock were not delivered to the vendee until a day or two before its seizure, the sale is declared to be a fraudulent simulation.